Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Main (US 2019/0213830) discloses a system comprising:
at least one imaging device (“imaging device” 44 in Fig. 2); and 
at least one computing device (42 in Fig. 2) couple to the at least one imaging device (Fig. 2, paragraph 30); 
wherein:
the at least one imaging device is configured to capture at least a portion
of a gaming table (table 48 in Fig. 2) to generate an image (paragraphs 29-44); and
the at least one computing device is configured to:
obtain the image from the at least one imaging device (paragraphs 29-34;
identify a gaming chip tube in a gaming chip tray (chip tubes 14a-14f; in Fig. 1, paragraphs 20, 29-44);
determine a first position corresponding to an end of a plurality of the
gaming chips stacked in the gaming chip tube (Claimed “first position” is interpreted as any chip stacks in the game tray in Figs. 1, 4-5; paragraphs 29-34).

Regarding claims 1-23, Main fails to teach identify a spacer based at least in part on recognizing a predetermined spacer; determine a second position corresponding to the spacer; and determine a first count of the gaming chips in the game chip tube based at least in part on the first position and the second position. Regarding claim 24, Main fails to teach identify a spacer based at least in part on recognizing a predefined patter on the spacer, and that the chip stack include the spacer on an end; and determine a count of the gaming chips based at least in part on a height of the gaming chip stack.

The following reference disclose feature of the claimed invention but fails to teach each and every limitation as claimed. 
Miller (US 2007/0184898)
Momemy (US 2003/0022614)
Halsey (US 11,030,855)
Gururajan (US 2005/0026680)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715